Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is executed on December 11, 2015
(the “Effective Date”) by and between Tuesday Morning Corporation, a Delaware
corporation (the “Company”), and Steven R. Becker (the “Executive”).  The
Company and the Executive shall be referred to herein as the “Parties.”

 

RECITALS

 

WHEREAS, the Company and the Executive desire to set forth in writing the terms
and conditions of their agreement and understandings with respect to the
employment of the Executive; and

 

WHEREAS, the Company hereby agrees to employ the Executive, and the Executive
hereby accepts employment with the Company for the period and upon the terms and
conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:

 

ARTICLE I.

SERVICES TO BE PROVIDED BY THE EXECUTIVE

 

A.                                    Position and Responsibilities.  The
Executive shall serve in the position of Chief Executive Officer (“CEO”) of the
Company and shall perform services for the Company as requested or as needed to
perform the Executive’s job.  The duties of the Executive shall be those duties
which can reasonably be expected to be performed by a person in such position,
and while serving as CEO, the Executive shall have the authority commensurate
with the position of chief executive officer of a publicly held company in the
United States.  The Executive shall report directly to the Company’s Board of
Directors (the “Board”) and shall take direction from the Chairman of the Board
or the Chairman’s designee.

 

B.                                    Performance.  During the Executive’s
employment with the Company, the Executive shall devote a substantial portion of
the Executive’s time, energy, skill and best efforts to the performance of the
Executive’s duties hereunder in a manner that will faithfully and diligently
further the business and interests of the Company, and shall exercise reasonable
best efforts to perform the Executive’s duties in a diligent, trustworthy, good
faith and business-like manner, all for the purpose of advancing the business of
the Company.  The Executive shall at all times act in a manner consistent with
the Executive’s position.

 

C.                                    Compliance.  The Executive agrees to act
in accordance with high business and ethical standards at all times.  The
Executive shall comply with the policies, codes of conduct, codes of ethics,
written manuals and lawful directives of the Company.  The Executive shall use
his best judgment in complying with all applicable laws, and shall have access
to Company counsel for advice and counsel accordingly.  The Company shall not
loan or advance the Executive any money.  The Executive shall keep the Board,
through its Chairman, informed in a timely manner of the Executive’s conduct in
connection with the business affairs of the Company.

 

1

--------------------------------------------------------------------------------


 

D.                                    Representations.  The Executive may manage
the Executive’s current investment partnerships and also own passive
investments, participate in civic, religious, educational or professional
organizations, and may serve, with the consent of the Board, on the board of
directors (and any board committees) of not more than one for-profit company
that does not compete with the Company; provided that such activities do not,
individually or in the aggregate, materially interfere with the Executive’s
obligations to the Company.  Notwithstanding the foregoing sentence: (1) the
Executive may serve on the board of directors of more than one for-profit
company with the written consent of the Chairman of the Board, and (2) if, on
the Effective Date, the Executive is serving on more than one for-profit
company, and the Chairman of the Board does not consent to such service, the
Executive agrees to take all steps necessary to resign from such additional
board of directors on or before the first anniversary of the Effective Date. 
The Executive represents to the Company that the Executive (i) is not violating
and will not violate any contractual, legal, or fiduciary obligations or burdens
to which the Executive is subject by entering into this Agreement or providing
services under the Agreement’s terms; (ii) is under no contractual, legal, or
fiduciary obligation or burden that will interfere with the Executive’s ability
to perform services under the Agreement’s terms; (iii) is not bound by the terms
of any agreement with any previous employer or other party to refrain from using
or disclosing any trade secret or confidential or proprietary information in the
course of the Executive’s employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party, that has not been disclosed in writing to the Board; and
(iv) has no personal bankruptcies, convictions, disputes with regulatory
agencies, or other discloseable or disqualifying events that would have any
material impact on the Company or its ability to conduct securities offerings
that have not been disclosed in writing to the Board.  The Executive further
represents that the Executive’s performance of all the terms of this Agreement
and the Executive’s work duties for the Company do not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by the Executive in confidence or in trust prior to the Executive’s
employment with the Company.  The Executive shall not disclose to the Company or
induce the Company to use any confidential or proprietary information or
material belonging to any previous employer or others.

 

ARTICLE II.

COMPENSATION FOR SERVICES

 

As compensation for all services the Executive will perform under this
Agreement, the Company will pay the Executive, and the Executive shall accept as
full compensation, the following:

 

A.                                    Executive Chairman Compensation.  Within
thirty (30) days of the Effective Date, the Company will pay the Executive in a
lump sum the amount of one hundred forty-seven thousand six hundred seventy-one
dollars and twenty-three cents ($147,671.23), less applicable withholdings.

 

B.                                    Base Salary.  During the Employment Term
(as hereinafter defined), the Company shall pay the Executive an aggregate base
salary in the amount of fifty-eight thousand three hundred thirty-three dollars
and thirty-three cents ($58,333.33) per month (seven hundred thousand dollars
($700,000.00) annually) (the “Base Salary”), prorated for any partial months of
employment and less applicable withholdings.  The Base Salary may be reviewed
annually by the Board and may be increased (but not decreased) from time to time
during the tenure of the Executive as CEO.  The Base Salary shall be payable in
accordance with the Company’s current payroll process and modified to be
consistent with any change in the Company’s policy.

 

C.                                    Annual Bonus.  For each fiscal year of the
Company during the Employment Term (as hereinafter defined), the Executive will
be eligible to earn a bonus under the Tuesday Morning

 

2

--------------------------------------------------------------------------------


 

Corporation Corporate Executive Annual Incentive Plan (or any successor plan
thereto) (the “Annual Bonus”).  With respect to the Company’s fiscal year ending
June 30, 2016 and for each fiscal year thereafter, the Executive’s Annual Bonus
opportunity will be equal to one hundred percent (100%) of the Base Salary at
target, one hundred fifty percent (150%) of the Base Salary at stretch and two
hundred percent (200%) of the Base Salary as a maximum, in each case for fiscal
year ending June 30, 2016, prorated based on the number of days between
September 28, 2015 and June 30, 2016 (but based on annualized Base Salary),
subject to achievement of applicable performance goals.  The Executive shall be
eligible to receive an Annual Bonus for the Company’s fiscal year ending
June 30, 2019, provided he is employed by the Company through such date (except
as otherwise expressly provided herein), subject to achievement of applicable
performance goals.  The Annual Bonus shall be payable no later than
September 15th of the next fiscal year (subject to the release of the Company’s
audited financial statements).

 

D.                                    Equity Grants.

 

(i)                                     Initial Grant.  On the second trading
day following the Company’s fiscal 2016 second quarter earnings announcement
(the “Date of Grant”), the Company, subject to approval of the Board or the
Compensation Committee of the Board, shall grant the Executive a one-time grant
under the Tuesday Morning Corporation 2014 Long-Term Incentive Plan (the “Plan”)
of options with an aggregate on-target value of $1.4 million (the “Target
Value”) (with the actual number of shares of the Company’s common stock
determined using the closing price of the Company’s common stock on the Date of
Grant and using the Black-Scholes model, but in no event in excess of one
million options) (the “Initial Grant”).  The Initial Grant shall be subject to
the terms and conditions of the Plan and the forms of nonqualified stock option
agreements mutually agreed to by the Parties and approved by the Compensation
Committee of the Board (collectively, the “Option Agreements”), which terms
shall include an exercise price equal to the Fair Market Value (as defined in
the Plan) of the Company’s common stock on the Date of Grant.  Except as
otherwise provided in this Agreement, the Initial Grant shall vest as follows:
(A) fifty percent (50%) of the Target Value (the “Time-Based Options”) shall
vest equally over four (4) years beginning on the first anniversary of the Date
of Grant, and (B) fifty percent (50%) of the Target Value (the
“Performance-Based Options”) shall vest based on the achievement of certain
performance goals, as set forth in the Option Agreement, during the three-year
period beginning on July 1, 2016 and ending on June 30, 2019 (the “Performance
Period”).

 

(ii)                                  Future Grants.  During the Employment
Term, the Executive will be eligible for annual equity grants pursuant to the
terms of the Plan (or a successor plan thereto), with actual amounts subject to
approval of the Compensation Committee of the Board.

 

E.                                     Expenses.  The Company agrees that,
during the Employment Term, it will reimburse the Executive for out-of-pocket
expenses reasonably incurred in connection with the Executive’s performance of
the Executive’s services hereunder, including without limitation, travel and
entertainment expenses incurred by the Executive in connection with the business
of the Company.

 

F.                                      Other Benefits. During the Employment
Term and subject to any contribution therefor generally required of executives
of the Company, the Executive shall be entitled to participate in all employee
benefit plans, including without limitation, the Company’s retirement
401(k) plan, health and dental plan, life insurance and disability plans as from
time to time adopted by the Board and in effect for senior executives of the
Company generally.  Such participation shall be subject to (i) the terms of the
applicable plan documents, and (ii) generally applicable policies of the
Company.  The Company may alter, modify, add to or delete the employee benefit
plans at any time as the Board, in its sole judgment,

 

3

--------------------------------------------------------------------------------


 

determines to be appropriate, so long as the Executive is treated in the same
manner as other senior executives.

 

G.                                    Executive Physical.  Each calendar year
during the Employment Term, the Company agrees to pay 100% of the cost of one
comprehensive executive physical for the Executive.

 

H.                                   Attorney’s Fees.  The Company agrees to pay
or reimburse the Executive for the reasonable attorney fees incurred by the
Executive in connection with the review of this Agreement and any related
documents, up to a maximum of fifteen thousand dollars ($15,000.00).  Such
payment will be made promptly following the date the Executive commences
employment with the Company, upon receipt by the Company of an appropriate
invoice from the attorney for the fees with respect to such review.

 

ARTICLE III.
TERM; TERMINATION

 

A.                                    Term of Employment.  Subject to earlier
termination as herein provided, the Executive’s employment under this Agreement
shall begin on the Effective Date and shall continue in effect until June 30,
2019 (the “Initial Term”).  The Agreement will automatically renew, subject to
earlier termination as herein provided, for successive one (1) year periods (the
“Additional Terms”), unless either the Executive or the Company provide notice
of non-renewal at least ninety (90) days prior to the expiration of the Initial
Term or the then Additional Term, whichever is applicable.  The Initial Term and
any Additional Term(s) shall be referred to collectively as the “Employment
Term.”

 

B.                                    Termination.  Notwithstanding the
provisions of Article III.A. hereof and subject to Article III.C. hereof, the
Executive’s employment with the Company shall terminate prior to or upon the
expiration of the Initial Term or then Additional Term under the circumstances
set forth below.  Unless otherwise agreed to by the Board, the Executive’s
termination under this Agreement for any reason shall also constitute the
Executive’s resignation as an officer and director of the Company and any
affiliate or subsidiary of the Company, as applicable.  The Company and the
Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in this Article III.B. constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); provided that if a termination described in this Article III.B.
does not constitute a separation from service, the Executive’s right to any
payments described in this Article III.B. which are being paid with respect to
such separation from service shall vest on the date of termination, but payment
of any amounts subject to Code Section 409A shall be deferred until the
Executive incurs a separation from service (or six months thereafter if
Article III.C. applies) (with the separation from service date deemed to be the
termination of the Executive’s employment for purposes of the timing of the
payments hereunder), or the Executive’s death.  Any such payment made in
accordance with this Article III.B. shall be treated as a separate payment for
purposes of Code Section 409A to the extent Code Section 409A applies to such
payments.

 

(i)                                     Death or Disability.  In the event of
the Executive’s death or Disability (as hereinafter defined), the Executive’s
employment shall immediately terminate.  The Company shall have no further
liability or obligation to the Executive under this Agreement or in connection
with the Executive’s employment hereunder, except for (a) any accrued, unpaid
Base Salary through the date of termination; (b) any payments or benefits
provided under the terms and conditions of the employee benefit plans of the
Company in which the Executive is a participant on the date of termination;
(c) any unreimbursed expenses properly incurred prior to the date of
termination; and (d) except in the case of a termination by the Company for
Cause (as hereinafter

 

4

--------------------------------------------------------------------------------


 

defined) or resignation by the Executive without Good Reason (as hereinafter
defined), any Annual Bonus earned for the fiscal year prior to the year of
termination but not yet paid as of the date of termination (collectively, the
“Accrued Obligations”).  The Accrued Obligations shall be payable in a lump sum
within the time period required by applicable law, and in no event later than
thirty (30) days following his termination of employment.  The Company will also
pay a prorated Annual Bonus for the fiscal year of termination payable at the
same time as bonuses would otherwise be payable under the Company’s bonus plan,
as then in effect, subject to the achievement of applicable performance goals
for the performance period.  In addition, the Time-Based Options and any other
time-based equity awards held by the Executive on his death or Disability, to
the extent unvested, shall become 100% vested as of the date of such death or
Disability (prorated based on number of days the Executive was employed since
the applicable date of grant), the Performance-Based Options and any other
performance-based equity awards held by the Executive on his death or Disability
shall remain outstanding and eligible for vesting based on achievement of the
applicable performance goals (prorated based on number of days the Executive was
employed since the applicable date of grant, provided that for the Initial
Grant, no proration will occur if the Executive’s death or Disability occurs
after the third anniversary of the Effective Date), and the vested portion of
all of the options shall remain exercisable until the earlier of (1) the date
that is one year following the Executive’s death or Disability (or, if later,
one year from the end of the Performance Period for the Performance-Based
Options) or (2) the last day of the original term of the applicable grant.  For
purposes of this Agreement, “Disability” means the Executive’s “Total and
Permanent Disability” as defined in the Plan.  For the avoidance of doubt, upon
any termination, the Executive’s rights to be indemnified, advanced expenses or
covered under any applicable directors’ and officers’ liability insurance
policies, including without limitation under any indemnification agreement with
the Company, and his accrued rights under any outstanding equity award agreement
as of the date of his termination of employment shall continue in accordance
with applicable law or any applicable agreements (the “Accrued Rights”).

 

(ii)                                  Termination for Cause or Voluntary
Termination without Good Reason.  In the event the Company terminates the
Executive’s employment for Cause (as hereinafter defined) or the Executive
voluntarily terminates the Executive’s employment without Good Reason (as
hereinafter defined), the Company shall have no further liability or obligation
to the Executive under this Agreement or in connection with the Executive’s
employment hereunder, except for the applicable Accrued Obligations and the
Accrued Rights.  The Accrued Obligations shall be payable in a lump sum within
the time period required by applicable law, and in no event later than thirty
(30) days following termination of employment. In addition, the unvested portion
of the options held by the Executive (time-based or performance-based) shall be
forfeited upon the Executive termination of employment and the vested portion of
the options held by the Executive shall remain exercisable until the earlier of
(1) the date that is ninety (90) days following the Executive’s termination for
Cause or voluntary termination without Good Reason or (2) the last day of the
original term of the applicable grant.  For purposes of this Agreement, “Cause”
means termination because of: (a) an act or acts of theft, embezzlement, fraud,
or dishonesty; (b) any willful misconduct or gross negligence by the Executive
with regard to the Company; (c) any violation by the Executive of any fiduciary
duties owed by him to the Company; (d) the Executive’s conviction of, or
pleading nolo contendere or guilty to, a felony or misdemeanor (other than a
traffic infraction) that may cause damage to the Company or the Company’s
reputation; (e) a material violation of the Company’s written policies,
standards or guidelines, which the Executive failed to cure within thirty (30)
days after receiving written notice from the Board specifying the alleged
violation; (f) the Executive’s willful failure or refusal to satisfactorily
perform the duties and responsibilities required to be performed by the
Executive

 

5

--------------------------------------------------------------------------------


 

under the terms of this Agreement or necessary to carry out the Executive’s job
duties, which the Executive failed to cure within thirty (30) days after
receiving written notice from the Board specifying the alleged willful failure
or refusal; and (g) a material breach by the Executive of this Agreement or any
other agreement to which the Executive and the Company are parties that is not
cured by the Executive within twenty (20) days after receipt by the Executive of
a written notice from the Company of such breach specifying the details
thereof.  For purposes of this Agreement, “Good Reason” means (1) a material
reduction by the Company of the Executive’s Base Salary or target bonus
opportunity as a percentage of Base Salary, without his consent; (2) a material
breach by the Company of this Agreement that is not cured within thirty (30)
days of written notice by the Executive to the Chairman of the Board (which
shall include removal of the Executive as Chief Executive Officer or the failure
of the Company to have the Executive report directly and solely to the Board);
(3) without the Executive’s consent, the Company relocates its principal
executive offices, or requires the Executive to have his principal work location
change which results in the Executive’s principal work location being changed to
a location in excess of fifty (50) miles from the location of the Company’s
principal executive offices on the Effective Date; or (4) a successor to all or
substantially all of the Company’s assets fails to assume this Agreement either
contractually or by operation of law.  The foregoing events shall not constitute
Good Reason unless the Executive delivers to the Company a written notice of
termination for Good Reason specifying the alleged Good Reason within ninety
(90) days after the Executive first learns of the existence of the circumstances
giving rise to Good Reason, within thirty (30) days following delivery of such
notice, the Company has failed to cure the circumstances giving rise to Good
Reason, and the Executive resigns within sixty (60) days after the end of the
cure period.

 

(iii)                               Termination without Cause or Termination by
the Executive with Good Reason Prior to a Change in Control (If Any) or More
Than 12 Months After a Change in Control.  In the event the Company terminates
the Executive’s employment without Cause or the Executive terminates the
Executive’s employment with Good Reason prior to a Change in Control (as
hereinafter defined), if any, or more than twelve (12) months after a Change in
Control, the Company shall pay the following amounts to the Executive:

 

(a)                                 the Accrued Obligations, payable in a lump
sum within the time period required by applicable law, and in no event later
than thirty (30) days following termination of employment;

 

(b)                                 subject to compliance with the restrictive
covenants in Article IV and the execution and timely return by the Executive of
the Release (as defined in Article III.B.(vi)), and subject to the provisions of
Article III.C. below:

 

1.                                      An amount equal to twelve (12) months of
his Base Salary, payable in twenty-four (24) equal installments in accordance
with the Company’s current payroll practices.

 

2.                                      In addition, the Company shall pay the
Executive a prorated Annual Bonus for the fiscal year of termination payable at
the same time as bonuses would otherwise be payable under the Company’s bonus
plan (as then in effect), subject to the achievement of applicable performance
goals for the performance period.

 

6

--------------------------------------------------------------------------------


 

3.                                      In the event the Executive fails to
comply with the restrictive covenants in Article IV or does not timely execute
and return (or otherwise revokes) the Release, no amounts shall be payable to
the Executive.

 

(c)                                  the vested portion of the Initial Grant and
any other vested options held by the Executive on the date of his termination
shall remain exercisable until the earlier of (1) the date that is one year
following the Executive’s termination (or, if later, one year from the end of
the Performance Period for the Performance-Based Options) or (2) the last day of
the original term of the applicable grant.

 

(iv)                              Termination without Cause or Termination by
the Executive with Good Reason On or Within 12 Months After a Change in
Control.  In the event that on, or within the twelve (12) month period after, a
Change in Control the Company terminates the Executive’s employment without
Cause or the Executive terminates his employment with Good Reason, the Executive
shall be entitled to the benefits provided for in Article III.B.(iii) above,
subject to any terms set forth therein, provided that “eighteen (18) months”
shall be substituted in lieu of “twelve (12) months” and “thirty-six (36) equal
installments” shall be substituted in lieu of “twenty-four equal installments”
in Article III.B.(iii)(b)(1).  In addition, the Time-Based Options and any other
time-based equity awards held by the Executive on his date of termination, to
the extent unvested, shall become 100% vested as of the date of such
termination, the Performance-Based Options and any other performance-based
equity awards held by the Executive on his date of termination shall remain
outstanding and eligible for vesting based on achievement of the applicable
performance goals (prorated based on the number of days the Executive was
employed since the applicable date of grant, provided that for the Initial
Grant, no proration will occur if the Executive’s termination occurs after the
third anniversary of the Effective Date).  For purposes of
Article III.B.(iii) and this Article III.B.(iv), “Change in Control” shall have
the same meaning as the term “Change in Control” in the Plan.

 

(v)                                 Non-Renewal.  The Executive’s employment
shall terminate for non-renewal at the end of the Initial Term or the then
Additional Term if at least ninety (90) days prior to the end of the Initial
Term or the then Additional Term, the Company or the Executive has notified the
other in writing that the Employment Term shall terminate at the end of the then
current term.  Upon termination of the Executive’s employment upon a nonrenewal
of this Agreement, the Executive shall be entitled to the Accrued Obligations,
payable in a lump sum within the time period required by applicable law, and in
no event later than thirty (30) days following termination of employment.  In
addition, if such non-renewal is due to a notice of non-renewal by the Company,
the Executive shall be entitled the payments described in Article III.B.(iii) or
Article III.B.(iv), as applicable, subject to any terms set forth therein, as if
he was terminated by the Company without Cause.

 

(vi)                              Release.  For purposes of this Agreement, the
“Release” shall mean a release of, and covenant not to sue with respect to, any
claims that the Executive may have against the Company, or its directors,
officers, employees and affiliates, arising out of or related to the Executive’s
employment by the Company or the termination of such employment, except for the
Executive’s right to payments pursuant to this Article III, amounts payable
after termination of employment under any equity grants, claims that cannot by
law be released, the Executive’s rights to be indemnified, advanced expenses
and/or covered under any applicable directors’ and officers’ liability insurance
policies (including, without limitation, pursuant to any indemnification
agreement with the Company) or his rights as a stockholder of the Company.  The
Release shall be in a form and substance reasonably requested by the Company and

 

7

--------------------------------------------------------------------------------


 

consistent with this Agreement.  The Release shall also provide for all released
parties to release any claims against the Executive not involving fraud, breach
of fiduciary duty or illegal conduct.  The Release shall be furnished to the
Executive not later than five (5) days after his termination, and must be
executed and returned to the Company, and any revocation period provided in the
Release must have expired, not later than sixty (60) days after the date of
termination, in order for the Executive to be eligible to receive the payments
and benefits described in Article III.B.(iii)(b) or such payments and benefits
described in Article III.B.(iv).  No amount described in
Article III.B.(iii)(b) or similar amount described in Article III.B.(iv) shall
be paid to the Executive until the date on which the revocation period expires,
and all amounts that would otherwise have been paid prior to such date shall be
paid as soon as practical after such date; provided, however, that if the
sixtieth (60th) day after the date of termination falls in the calendar year
after the year that includes the date of termination, no amount described in
Article III.B.(iii) or Article III.B.(iv) that is “deferred compensation”
(determined after taking into account all applicable exemptions under Code
Section 409A) subject to Code Section 409A shall be paid before the first day of
such following calendar year.

 

C.                                    Six-Month Delay of Payments.  To the
extent that (i) any payments to which the Executive becomes entitled under this
Agreement, or any agreement or plan referenced herein, in connection with the
Executive’s separation from service with the Company constitute “deferred
compensation” (determined after taking into account all applicable exemptions
under Code Section 409A) subject to Code Section 409A and (ii) the Executive is
deemed at the time of such separation from service to be a “specified employee”
under Code Section 409A, then such payment or payments shall not be made or
commence until the earlier of (A) the expiration of the six (6) month period
measured from the date of the Executive’s “separation from service” (as such
term is defined in the final regulations issued under Code Section 409A) with
the Company; or (B) the date of the Executive’s death following such separation
from service. Upon expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or in installments) in the absence of this Article III.C. shall be paid to the
Executive (or, in the case of the Executive’s death, his estate) in one lump
sum.

 

D.                                    No Mitigation/No Offset.  The Executive
shall not have any obligation to mitigate damages by seeking new employment and
there shall be no offset against any payments, benefits or entitlements due to
the Executive hereunder or otherwise on account of any remuneration received
from subsequent employment.

 

E.                                     Survival.  The provisions of this
Agreement, including without limitation, the Executive’s post-termination
obligations in Article IV, shall survive the termination of this Agreement, and
of the Employment Term, for any reason, to the extent necessary to enable the
Parties to enforce their respective rights hereunder.

 

ARTICLE IV.
RESTRICTIVE COVENANTS

 

A.                                    Confidentiality.

 

(i)                                     Confidential Information. During the
Executive’s employment with the Company, the Company shall grant the Executive
otherwise prohibited access to its trade secrets and confidential information
which is not known to the Company’s competitors or within the Company’s industry
generally, which was developed by the Company over a long period of time and/or
at its substantial expense, and which is of great competitive value to the
Company, and

 

8

--------------------------------------------------------------------------------


 

access to the Company’s customers and clients.  For purposes of this Agreement,
“Confidential Information” includes any trade secrets or confidential or
proprietary information of the Company, including, but not limited to, the
following:  products, services, processes, equipment, know-how, technical data,
policies, strategies, designs, formulas, developmental or experimental work,
improvements, discoveries, research, plans for research or future products and
services, database schemas or tables, development tools or techniques, training
procedures, training techniques, training manuals, business information,
marketing and sales plans and strategies, business plans, budgets, financial
data and information, customer and client information, prices and costs,
customer and client lists and profiles, employee, customer and client nonpublic
personal information, supplier lists, business records, product construction,
product specifications, audit processes, pricing strategies, business
strategies, marketing and promotional practices, management methods and
information, plans, reports, recommendations and conclusions, information
regarding the skills and compensation of employees and contractors of the
Company, and other business information disclosed to the Executive by the
Company, either directly or indirectly, in writing, orally, electronically, or
by drawings or observation; provided however, Confidential Information does not
include information that becomes generally available to the public other than as
a result of a disclosure by the Executive (unless such disclosure was made in
the course of the Executive’s duties) or becomes available to the Executive on a
non-confidential basis from a source other than the Company or any subsidiaries
thereof or any of their employees, so long as that source is not prohibited from
disclosing such information or data without restriction on disclosure or use.

 

(ii)                                  No Unauthorized Use or Disclosure.  The
Executive acknowledges and agrees that Confidential Information is proprietary
to and a trade secret of the Company and, as such, is a special and unique asset
of the Company, and that any disclosure or unauthorized use of any Confidential
Information by the Executive may cause irreparable harm and loss to the
Company.  The Executive understands and acknowledges that each and every
component of the Confidential Information (a) has been developed by the Company
at significant effort and expense and is sufficiently secret to derive economic
value from not being generally known to other parties, and (b) constitutes a
protectable business interest of the Company.  The Executive agrees not to
dispute, contest, or deny any such ownership rights either during or after the
Executive’s employment with the Company.  The Executive agrees to preserve and
protect the confidentiality of all Confidential Information.  The Executive
agrees that the Executive shall not at any time (whether during or after the
Executive’s employment), directly or indirectly, disclose to any unauthorized
person or use for the Executive’s own account any Confidential Information
without the Company’s consent.  Throughout the Executive’s employment and at all
times thereafter: (x) the Executive shall hold all Confidential Information in
the strictest confidence, take all reasonable precautions to prevent its
inadvertent disclosure to any unauthorized person, and follow all policies of
the Company protecting the Confidential Information; and (y) the Executive shall
not, directly or indirectly, utilize, disclose or make available to any other
person or entity, any of the Confidential Information, other than in the proper
performance of the Executive’s duties.  Further, the Executive shall not,
directly or indirectly, use the Company’s Confidential Information to: (1) call
upon, solicit business from, attempt to conduct business with, conduct business
with, interfere with or divert business away from any customer, client, vendor
or supplier of the Company with whom or which the Company conducted business;
and/or (2) recruit, solicit, hire or attempt to recruit, solicit, or hire,
directly or by assisting others, any persons employed by the Company.  If the
Executive learns that any person or entity is taking or threatening to take any
actions which would compromise any Confidential Information, the Executive shall
promptly advise the Company of all facts concerning such action or threatened
action.  The Executive shall use all reasonable efforts to obligate all persons
to whom any

 

9

--------------------------------------------------------------------------------


 

Confidential Information shall be disclosed by the Executive hereunder to
preserve and protect the confidentiality of such Confidential Information. 
Notwithstanding the foregoing, the Executive shall be permitted to disclose
Confidential Information to the extent required by law or by any court,
governmental body, or any regulatory or self-regulatory agency or to the extent
reasonably necessary in connection with any dispute between the Parties.

 

(iii)                               Return of Property and Information.  Upon
the termination of the Executive’s employment for any reason, the Executive
shall immediately return and deliver to the Company any and all Confidential
Information, software, devices, cell phones, personal data assistants, credit
cards, data, reports, proposals, lists, correspondence, materials, equipment,
computers, hard drives, papers, books, records, documents, memoranda, manuals,
e-mail, electronic or magnetic recordings or data, including all copies thereof,
which belong to the Company or relate to the Company’s business and which are in
the Executive’s possession, custody or control, whether prepared by the
Executive or others.  If at any time after termination of the Executive’s
employment the Executive determines that the Executive has any Confidential
Information in the Executive’s possession or control, the Executive shall
immediately return to the Company all such Confidential Information in the
Executive’s possession or control, including all copies and portions thereof.

 

B.                                    Restrictive Covenants.  In consideration
for (i) the Company’s promise to provide Confidential Information to the
Executive, (ii) the substantial economic investment made by the Company in the
Confidential Information and goodwill of the Company, and/or the business
opportunities disclosed or entrusted to the Executive, (iii) access to the
Company’s customers and clients, and (iv) the Company’s employment of the
Executive pursuant to this Agreement and the compensation and other benefits
provided by the Company to the Executive, to protect the Company’s Confidential
Information and business goodwill of the Company, the Executive agrees to the
following restrictive covenants.

 

(i)                                     Non-Competition.  The Executive agrees
that during the Restricted Period (as hereinafter defined), other than in
connection with the Executive’s duties under this Agreement, the Executive shall
not, and shall not use any Confidential Information to, without the prior
written consent of the Company, directly or indirectly, either individually or
as a principal, partner, stockholder, manager, agent, consultant, contractor,
distributor, employee, lender, investor, or as a director or officer of any
corporation or association, or in any other manner or capacity whatsoever,
become employed by, control, manage, carry on, join, lend money for, operate,
engage in, establish, take steps to establish, perform services for, invest in,
solicit investors for, consult for, do business with or otherwise engage in any
Competing Business (as hereinafter defined) within the Restricted Area (as
hereinafter defined).  Notwithstanding the restrictions contained in this
Article IV.B.(i), the Executive may own an aggregate of not more than 2% of the
outstanding stock of any class of any corporation or other entity engaged in a
Competing Business without violating the provisions of this Article IV.B.(i);
provided, however, that the Executive does not have the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation or other entity and is not involved in the management of such
corporation or other entity.  Finally, nothing herein shall prevent the
Executive from serving on any boards that he was serving on as of the date of
termination of his employment.

 

For purposes of this Agreement:

 

(a)                                 “Restricted Period” means during the
Executive’s employment with the Company and for a period of one (1) year
immediately following the date of the

 

10

--------------------------------------------------------------------------------


 

Executive’s termination from employment for any reason; provided, however, in
the event that the Executive’s employment is terminated for any reason on or
within the twelve (12) month period immediately following a Change in Control,
the Restricted Period shall mean during the Executive’s employment with the
Company and for a period of eighteen (18) months immediately following the date
of the Executive’s termination from employment.

 

(b)                                 As Chief Executive Officer of the Company,
the Executive has responsibility for the Company’s operations throughout the
United States of America and access to the highest levels of the Company’s
Confidential Information and business goodwill.  Therefore, the “Restricted
Area” means the United States and any other geographical area in which the
Company provides services during the Executive’s employment and for which the
Executive had any responsibility or about which the Executive received
Confidential Information.

 

(c)                                  “Competing Business” means any business,
individual, partnership, firm, corporation or other entity that is competing or
that is preparing to compete with the Company’s business, of being a retailer of
general merchandise, or a business specializing in high-quality home
furnishings, housewares or gift related items in the United States; and any
other business the Company conducted, prepared to conduct or materially
contemplated conducting during the Executive’s employment with the Company.
 Competing Business shall include business of the type of, but not be limited
to, the following entities: The TJX Companies, Inc. (including without
limitation TJ Max, HomeGoods, Marshall’s Mega Stores, and Marshall’s, Inc.);
Ross Stores, Inc.; Burlington Stores, Inc.; One Kings Lane, Inc.; Joss and Main
(owned by Wayfair, LLC); zulily, inc.;  Nordstrom Rack (owned by
Nordstrom, Inc., but not including Nordstrom stores); Back Stage (owned by
Macy’s, Inc., but not including Macy’s stores); Ollie’s Bargain Outlet
Holdings, Inc.; and Overstock.com, Inc.

 

(ii)                                  Non-Solicitation.  The Executive agrees
that during the Restricted Period, other than in connection with the Executive’s
duties under this Agreement, the Executive shall not, and shall not use any
Confidential Information to, directly or indirectly, either as a principal,
manager, agent, employee, consultant, officer, director, stockholder, partner,
investor or lender or in any other capacity, and whether personally or through
other persons:

 

(a)                                 Solicit business from, interfere with,
induce, attempt to solicit business with, interfere with, induce or do business
with any actual or prospective customer, client, supplier, manufacturer, vendor
or licensor of the Company with whom the Company did business or who the Company
solicited within the preceding two (2) years, and who or which: (1) the
Executive contacted, called on, serviced or did business with during the
Executive’s employment with the Company; (2) the Executive learned of as a
result of the Executive’s employment with the Company; or (3) about whom the
Executive received Confidential Information.  This restriction applies only to
business which is in the scope of services or products provided by the Company
or any affiliate thereof; or

 

(b)                                 Solicit, induce or attempt to solicit or
induce, engage or hire, on behalf of the Executive or any other person or
entity, any person who is an employee or consultant of the Company or who was
employed or engaged by the Company within the preceding twelve (12) months.

 

11

--------------------------------------------------------------------------------


 

(iii)                               Mutual Non-Disparagement.  The Executive
shall refrain, both during and after the Executive’s employment terminates, from
publishing any oral or written statements about the Company or any of the
Company’s directors, managers, officers, employees, or consultants that (a) are
slanderous, libelous or defamatory; or (b) place the Company or any of its
directors, managers, officers, employees, or consultants in a false light before
the public.  The Company shall cause the members of its Board and its officers
(with the title of Senior Vice President or above) to refrain, both during the
Employment Term and after his employment terminates, from publishing any oral or
written statements about the Executive that (x) are slanderous, libelous or
defamatory; or (y) place the Executive in a false light before the public. A
violation or threatened violation of this prohibition may be enjoined by the
courts.  Notwithstanding the foregoing, any person or entity shall be permitted
to make truthful statements to the extent required by law or by any court,
governmental body, or any regulatory or self-regulatory agency or to the extent
reasonably necessary in connection with any dispute between the Parties or as
part of an internal performance review of the Executive by the Company.  The
rights afforded the Parties under this provision are in addition to any and all
rights and remedies otherwise afforded by law.

 

C.                                    Tolling.  If the Executive violates any of
the restrictions contained in this Article IV, the Restricted Period for such
restriction(s) violated shall be suspended and all periods of time in which the
Executive was in breach of the restrictive covenant(s) shall be added to the
Restricted Period for such restrictive covenant(s).

 

D.                                    Remedies.  The Executive acknowledges that
the restrictions contained in Article IV of this Agreement, in view of the
nature of the Company’s business and the Executive’s position with the Company,
are reasonable and necessary to protect the Company’s legitimate business
interests and that a violation of Article IV of this Agreement may result in
irreparable injury to the Company.  In the event of a breach by the Executive of
Article IV of this Agreement, then the Company shall be entitled to seek a
temporary restraining order and injunctive relief restraining the Executive from
the commission of any breach, and the Parties agree that a bond shall not be
required.  If a bond is required to secure such equitable relief, the Parties
agree that a bond not to exceed $1,000 shall be sufficient and adequate in all
respects to protect the rights and interests of the Parties.  Such remedies
shall not be deemed the exclusive remedies for a breach or threatened breach of
this Article IV but shall be in addition to all remedies available at law or in
equity, including the recovery of damages from the Executive, the Executive’s
agents, any future employer of the Executive, and any person that conspires or
aids and abets the Executive in a breach or threatened breach of this Agreement.

 

E.                                     Reasonableness.  The Executive hereby
represents to the Company that the Executive has read and understands, and
agrees to be bound by, the terms of this Article IV.  The Executive acknowledges
that the geographic scope and duration of the covenants contained in this
Article IV are fair and reasonable in light of (i) the nature and wide
geographic scope of the operations of the Company’s business; (ii) the
Executive’s level of control over and contact with the business in the
Restricted Area; and (iii) the amount of compensation, trade secrets and
Confidential Information that the Executive is receiving in connection with the
Executive’s employment by the Company.  It is the desire and intent of the
Parties that the provisions of Article IV be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, the Executive and the
Company hereby waive any provision of applicable law that would render any
provision of Article IV invalid or unenforceable.  Except as otherwise expressly
set forth in this Agreement and the Option Agreements, as of the Effective Date,
there are no other restrictive covenants that would restrict the Executive’s
activities following termination of employment.

 

12

--------------------------------------------------------------------------------


 

F.                                      Reformation.  The Company and the
Executive agree that the foregoing restrictions set forth in Article IV are
reasonable under the circumstances and that a breach of the covenants contained
in Article IV may cause irreparable injury to the Company.  The Executive
understands that the foregoing restrictions may limit the Executive’s ability to
engage in certain businesses anywhere in or involving the Restricted Area during
the Restricted Period, but acknowledges that the Executive shall receive
Confidential Information and trade secrets, as well as sufficiently high
remuneration and other benefits as an employee of the Company to justify such
restrictions.  If any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the Parties intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced.  By
agreeing to this contractual modification prospectively at this time, the
Company and the Executive intend to make this provision enforceable under the
law or laws of all applicable jurisdictions so that the entire agreement not to
compete and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal.

 

ARTICLE V.
MISCELLANEOUS PROVISIONS

 

A.                                    Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of Delaware.  Venue of any
litigation arising from this Agreement or any disputes relating to the
Executive’s employment shall be in the United States District Court for the
Northern District of Texas, Dallas Division or a state district court of
competent jurisdiction in Dallas County, Texas.  The Executive and the Company
consent to personal jurisdiction of the United States District Court for the
Northern District of Texas, Dallas Division, or a state district court of
competent jurisdiction in Dallas County, Texas for any dispute relating to or
arising out of this Agreement or the Executive’s employment, and the Executive
and the Company agree that the Executive and the Company shall not challenge
personal or subject matter jurisdiction in such courts.

 

B.                                    Legal Fees.  The prevailing party in any
action to enforce a term of this Agreement shall be entitled to its reasonable
attorneys’ fees and costs incurred to enforce such term; provided that the
obligation of any party under this Article V.B. shall be capped at $25,000 in
the aggregate.  For the avoidance of doubt, there are no third party
beneficiaries of this Agreement.

 

C.                                    Clawback.  The Executive acknowledges and
agrees that any compensation paid to the Executive by the Company, pursuant to
this Agreement or otherwise, shall be subject to recovery by the Company in
accordance with the Company’s clawback policy applicable to executives of the
Company, if any, as amended from time to time.

 

D.                                    Code Section 280G.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, in the event it shall be determined that any payment or
distribution made, or benefit or entitlements provided, by the Company or any
entity effecting a change in control to or for the benefit of the Executive
under Article II or Article III or otherwise (whether paid or payable or
distributed or distributable or provided pursuant to the terms hereof or
otherwise) or under any other agreement, benefit, plan or policy of the Company
or any entity effecting a change in control (including but not limited to any
bonus plan in effect from time to time) (this Agreement and such other
agreements, benefits, plans and policies collectively referred to herein as the
“Change in Control Arrangements”) would constitute a “parachute payment” as
defined in Code Section 280G (such payments, distributions or other benefits
referred to herein as the “Payments”), the Company shall provide

 

13

--------------------------------------------------------------------------------


 

the Executive with a computation of (i) the maximum amount of Payments that
could be made, without the imposition of the excise tax imposed by Code
Section 4999, under the Change in Control Arrangements (said maximum amount
being referred to as the “Capped Amounts”); (ii) the value of all Payments that
could be made pursuant to the terms of the Change in Control Arrangements
(referred to herein as the “Uncapped Payments”); (iii) the dollar amount of
excise tax (if any) which the Executive would become obligated to pay pursuant
to Code Section 4999 as a result of receipt of the Uncapped Payments (the
“Excise Tax Amount”); and (iv) the net value of the Uncapped Payments after
reduction by (a) the Excise Tax Amount; (b) the estimated income taxes payable
by the Executive on the difference between the Uncapped Payments and the Capped
Amount, assuming that the Executive is paying the highest marginal tax rate for
state, local and federal income taxes; and (c) the estimated hospital insurance
taxes payable by the Executive on the difference between the Uncapped Payments
and the Capped Amount based on the hospital insurance tax rate under Code
Section 3101 (the “Net Uncapped Amount”).

 

(ii)                                  If the Capped Amount is greater than the
Net Uncapped Amount, the Executive shall be entitled to receive or commence to
receive Payments equal to the Capped Amount; or if the Net Uncapped Amount is
greater than the Capped Amount the Executive shall be entitled to receive or
commence to receive Payments equal to the Uncapped Payments.  To arrive at the
Capped Amount, cash payments shall be reduced before equity-based compensation
or other non-cash compensation or benefits, in each case in reverse order
beginning with payments or benefits that are to be paid the furthest in time
from consummation of the transaction that is subject to Code Section 280G,
provided that, in the case of all the foregoing payments, compensation and
benefits, all amounts that are not subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c) shall be reduced before any amount that are subject
to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) as would result in
no portion of the payments, compensation or benefits being considered “excess
parachute payments” under Code Section 280G.  All reductions hereunder shall
also be done in a manner which complies with Code Section 409A.

 

(iii)                               Any determination required under this
Article V.D. shall be made in writing by independent public accountants mutually
agreed to by the Company and the Executive (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes.  For purposes of making the calculations required by this
Article V.D., the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999.  The
Company and the Executive shall furnish the Accountants such information and
documents as the Accountants may reasonably request in order to make the
determinations under this Article V.D.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Article V.D.

 

E.                                     Interpretation; Tax Consequences.  It is
intended that this Agreement comply with the provisions of Code Section 409A and
the regulations and guidance of general applicability issued thereunder so as to
not subject the Executive to the payment of additional interest and taxes under
Code Section 409A, and in furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions. When any payment hereunder provides that it will be paid within a
certain period of time (e.g., within 30 days) the payment date shall be in the
sole discretion of the Company.  The Executive has reviewed with his own tax
advisors the tax consequences of this Agreement and the transactions
contemplated hereby.  The Executive is relying solely on his tax advisors and
not on any statements or representations of the Company or any of its agents and
understands that the Executive (and not the Company) shall be responsible for
the Executive’s own tax liability that may arise as a result of this Agreement
or the transactions contemplated hereby, except as

 

14

--------------------------------------------------------------------------------


 

otherwise specifically provided in this Agreement.  All reimbursements under
this Agreement shall be paid upon the presentation by the Executive of an
itemized accounting of such expenditures, with supporting receipts.
Reimbursement shall be in compliance with the Company’s expense reimbursement
policies.  Any such reimbursement of expenses made under this Agreement shall
only be made for eligible expenses incurred during the Employment Term, and no
reimbursement of any expense shall be made by the Company after December 31st of
the year following the calendar year in which the expense was incurred and the
amount eligible for reimbursement under this Agreement during a taxable year may
not affect expenses eligible for reimbursement in any other taxable year, and
the right to reimbursement under this Agreement is not subject to liquidation or
exchange for another benefit.

 

F.                                      Waiver of Jury Trial.  EACH OF THE
PARTIES IRREVOCABLY WAIVES AND RELEASES TO THE OTHER ITS RIGHT TO A TRIAL BY
JURY, AND AGREES THAT IT WILL NOT SEEK A TRIAL BY JURY IN ANY SUCH PROCEEDING.

 

G.                                    Cooperation.  After the termination of the
Executive’s employment, the Executive agrees, subject to his other professional
and personal commitments to the extent practicable, to provide the Executive’s
full cooperation, at the request of the Company, in the transitioning of the
Executive’s job duties and responsibilities, and any and all investigations or
other legal, equitable or business matters or proceedings which involve any
matters for which the Executive worked on or had responsibility during the
Executive’s employment with the Company.  The Executive also agrees, subject to
his other professional and personal commitments to the extent practicable, to be
reasonably available to the Company or its representatives to provide general
advice or assistance as requested by the Company (subject to his rights under
the Fifth Amendment of the U.S. Constitution).  This includes but is not limited
to testifying (and preparing to testify) as a witness in any proceeding or
otherwise providing information or reasonable assistance to the Company in
connection with any investigation, claim or suit, and cooperating with the
Company regarding any investigation, litigation, claims or other disputed items
involving the Company that relate to matters within the knowledge or
responsibility of the Executive (subject to his rights under the Fifth Amendment
of the U.S. Constitution).  Specifically, the Executive agrees, subject to his
other professional and personal commitments to the extent practicable, (i) to
meet with the Company’s representatives, its counsel or other designees at
reasonable times and places with respect to any items within the scope of this
provision; (ii) to provide truthful testimony regarding same to any court,
agency or other adjudicatory body; (iii) to provide the Company with immediate
notice of contact or subpoena by any non-governmental adverse party as to
matters relating to the Company, and (iv) to not voluntarily assist any such
non-governmental adverse party or such non-governmental adverse party’s
representatives.  The Executive acknowledges and understands that the
Executive’s obligations of cooperation under this Article V.G. are not limited
in time and may include, but shall not be limited to, the need for or
availability for testimony; provided, however, that in no event shall the
Executive be required to provide post-termination services to the Company to the
extent such post-termination services would be inconsistent with the “separation
from service” requirements of Code Section 409A.  The Company shall reimburse
the Executive for reasonable expenses incurred in providing cooperation
requested by the Company pursuant to this Article V.G.

 

H.                                   Headings.  The paragraph headings contained
in this Agreement are for convenience only and shall in no way or manner be
construed as a part of this Agreement.

 

I.                                        Severability.  In the event that any
court of competent jurisdiction holds any provision in this Agreement to be
invalid, illegal or unenforceable in any respect, the remaining provisions shall
not be affected or invalidated and shall remain in full force and effect.

 

15

--------------------------------------------------------------------------------


 

J.                                        Reformation.  In the event any court
of competent jurisdiction holds any restriction in this Agreement to be
unreasonable and/or unenforceable as written, the court may reform this
Agreement to make it enforceable, and this Agreement shall remain in full force
and effect as reformed by the court.

 

K.                                    Entire Agreement.  This Agreement, the
Option Agreements, and that certain Indemnification Agreement by and between the
Company and the Executive dated October 10, 2014 (collectively, the
“Agreements”) constitute the entire agreement between the Parties, and fully
supersede any and all prior agreements, understanding or representations between
the Parties pertaining to or concerning the subject matter of the Agreements,
including, without limitation, the Executive’s employment with the Company.  No
oral statements or prior written material not specifically incorporated in the
Agreements shall be of any force and effect, and no changes in or additions to
this Agreement shall be recognized, unless incorporated in this Agreement by
written amendment, such amendment to become effective on the date stipulated in
it.  Any amendment to this Agreement must be signed by all Parties to this
Agreement.  The Executive acknowledges and represents that in executing this
Agreement, the Executive does not rely on, has not relied on, and specifically
disavows any reliance on any communications, promises, statements, inducements,
or representation(s), oral or written, by the Company, except as expressly
contained in this Agreement.  The Parties represent that they relied solely and
only on their own judgment in making the decision to enter into this Agreement. 
The Executive represents and agrees that he has been given a reasonable time to
review this Agreement and has been advised to consult with an attorney, that he
fully understands all the provisions of the Agreement, and that he is
voluntarily entering into this Agreement.

 

L.                                     Waiver.  No waiver of any breach of this
Agreement shall be construed to be a waiver as to succeeding breaches.  The
failure of either the Executive or the Company to insist in any one or more
instances upon performance of any terms or conditions of this Agreement shall
not be construed as a waiver of future performance of any such term, covenant or
condition but the obligations of either party with respect thereto shall
continue in full force and effect.  The breach by one party to this Agreement
shall not preclude equitable relief or the obligations in Article IV.

 

M.                                 Modification.  The provisions of this
Agreement may be amended, modified or waived only with the prior written consent
of the Company and the Executive, and no course of conduct or failure or delay
in enforcing the provisions of this Agreement shall be construed as a waiver of
such provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

 

N.                                    Assignment.  This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, successors and permitted assigns.  If the Executive should die while any
payment is due to him hereunder, such payment shall be paid to his designated
beneficiary (or if there is no designated beneficiary, his estate).  The
Executive may not assign this Agreement to a third party.  The Company may
assign its rights, together with its obligations hereunder, to any affiliate
and/or subsidiary of the Company or any successor thereto or any purchaser of
substantially all of the assets of the Company; provided, however, that the
assignee is the successor to all or substantially all of the business and assets
of the Company and such assignee expressly assumes all of the obligations,
duties and liabilities of the Company set forth in this Agreement.

 

O.                                    Notices.  Any notice or other
communication required, permitted or desired to be given under this Agreement
shall be deemed delivered when personally delivered; the next business day, if
delivered by overnight courier; the same day, if transmitted by facsimile on a
business day before noon, Central Standard Time; the next business day, if
otherwise transmitted by facsimile; and the third business day after mailing, if
mailed by prepaid certified mail, return receipt requested, as addressed or

 

16

--------------------------------------------------------------------------------


 

transmitted as follows (as applicable), or to such other address as a Party may
specify by notice given in the same manner:

 

If to the Executive, to the address of the Executive’s principal residence kept
in the Company’s records.

 

If to the Company:

Tuesday Morning Corporation

 

Attn: Senior Vice President, General Counsel and Corporate Secretary

 

6250 LBJ Freeway

 

Dallas TX 75240

 

Fax: (972) 387-2344

 

P.                                      Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
a single instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed and effective on the date first set forth above.

 

 

THE COMPANY:

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Melissa Phillips

 

 

 

Printed Name: Melissa Phillips

 

 

 

Title: President and Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

THE EXECUTIVE:

 

 

/s/ Steven R. Becker

 

 

 

Steven R. Becker

 

18

--------------------------------------------------------------------------------